United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0004
Issued: May 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 1, 2019 appellant filed a timely appeal from an August 30, 20191 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
The Board notes that appellant also sought an appeal from OWCP’s August 12, 2019 preliminary overpayment
determination. However, the Board’s jurisdiction is limited to the review of final adverse decisions of OWCP. See
20 C.F.R. §§ 501.2(c) and 501.3(a).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 30, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $2,879.29 for the period April 28 through May 25,
2019 because she received FECA benefits concurrently with Office of Personnel Management
(OPM) retirement benefits; and (2) whether OWCP properly denied waiver of recovery of the
overpayment.
FACTUAL HISTORY
On June 26, 2015 appellant, then a 40-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that her preexisting conditions of asthma and eczema were
aggravated by factors of her federal employment, including sun and heat exposure. She related
that she first became aware of her conditions on June 5, 2015 and first realized their relationship
to factors of her federal employment on June 20, 2015. OWCP accepted appellant’s claim for
temporary aggravation of uncomplicated moderate persistent asthma and temporary aggravation
of intrinsic allergic asthma. It paid appellant wage-loss compensation on the supplemental rolls
commencing July 2, 2015. She returned to full-time modified-duty work on November 25, 2015
with restrictions.
OWCP placed appellant on the periodic rolls commencing November 11, 2018 because the
employing establishment was unable to accommodate her work restrictions.
On March 27, 2019 OWCP sent appellant an election of benefits form (Form CA-1105).
It explained that she could not receive FECA benefits while also receiving OPM benefits under
the Civil Service Retirement System (CSRS) or Federal Employees Retirement System (FERS).
On April 30, 2019 OWCP received an April 24, 2019 letter from OPM to appellant which
indicated that it found her to be disabled for her position due to her asthma, and that her application
for disability retirement under FERS had been approved. It listed various steps appellant needed
to take before she could receive annuity payments.
On May 16, 2019 OWCP received appellant’s election of benefits form (Form CA-1105)
dated May 17, 2019. Appellant elected to receive OPM benefits in preference to benefits to which
she may be entitled under FECA, effective April 25, 2019, which she indicated was the official
date of her retirement. A May 17, 2019 memorandum of telephone call (Form CA-110) indicated
that OWCP left a voicemail informing appellant that the effective date she chose for her OPM
benefits was prior to the end of her FECA compensation payments from the periodic rolls, which
would create an overpayment. It stated that if appellant still used that date for her election of
benefits, it would declare an overpayment; however, if she would prefer a different date she should
send OWCP a statement in writing.
OWCP received a separate election of benefits form (Form CA-1105) from appellant dated
May 18, 2019. In it, appellant elected to receive OPM benefits, effective April 27, 2019. A
May 21, 2019 Form CA-110 indicated that OWCP informed her that the effective date she chose
for her OPM benefits would still create an overpayment. Appellant related that she would choose
a new effective date for her OPM benefits.

2

OWCP received another election of benefits form (Form CA-1105) from appellant dated
May 21, 2019. Appellant elected to receive OPM benefits effective April 28, 2019.
An OWCP compensation termination fiscal worksheet dated May 22, 2019 noted that the
effective date of the periodic rolls termination was April 28, 2019 due to appellant’s selection of
April 28, 2019 as the effective date for the receipt of her OPM benefits. It also noted that an
overpayment in the amount of $2,879.29 had been created as she continued to be paid FECA
compensation for 28 additional days after her effective election date for the period April 28 to
May 25, 2019.
In a May 22, 2019 letter to OPM, OWCP indicated that appellant elected to receive OPM
benefits effective April 28, 2019 in lieu of compensation benefits under FECA, and it requested
that OPM commence annuity payments effective retroactively to that date. It attached appellant’s
May 21, 2019 election of benefits form (Form CA-1105).
A May 22, 2019 Form CA-110 indicated that OWCP informed appellant that an
overpayment was created because it was too late to stop the most recent compensation payment
on the periodic rolls.
On June 10, 2019 OWCP received another election of benefits form (Form CA-1105) from
appellant dated “June 11, 2018.” Appellant elected to receive OPM benefits effective
“July 21, 2018.”
A July 24, 2019 letter from the employing establishment indicated that appellant retired
and elected OPM benefits effective April 28, 2019. It noted that a compensation payment “in the
amount of $2,789.29” was issued to her for the period April 28 through May 25, 2019, and it
requested that OWCP review the case for a possible overpayment.
On August 12, 2019 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $2,879.29 for the period April 28 through
May 25, 2019. It explained that the overpayment was the result of her receiving FECA
compensation benefits through May 25, 2019 after having elected receipt of OPM benefits,
effective April 28, 2019. OWCP determined that appellant was at fault in the creation of the
overpayment because she accepted a payment that she knew or should have known to be incorrect.
It provided a calculation of the overpayment and requested that she complete an overpayment
recovery questionnaire (Form OWCP-20) and submit supporting financial documentation. OWCP
advised that failure to submit the requested information within 30 days would result in the denial
of waiver of the overpayment. Additionally, it notified appellant that within 30 days of the date
of the letter she could request a final decision based on the written evidence or a prerecoupment
hearing.
On August 28, 2019 appellant requested a final decision based on the written evidence, and
she submitted additional evidence. She indicated that she disagreed with OWCP’s August 12,
2019 preliminary determination because she disagreed that the overpayment occurred, disagreed
with the amount of the overpayment, and believed that the overpayment occurred through no fault
of her own. Appellant requested a waiver of the overpayment. She explained that she did not
receive FECA benefits concurrently with OPM retirement benefits.

3

OWCP received another election of benefits form (Form CA-1105) from appellant dated
May 22, 2019. Appellant elected to receive OPM benefits in preference benefits to which she may
be entitled under FECA, effective May 25, 2019.
An August 28, 2019 overpayment recovery questionnaire (Form OWCP-20) completed by
appellant indicated that her monthly income was $1,696.00, which consisted entirely of OPM
retirement benefits. Appellant supported her husband and 24-year-old son, and she paid $1,625.00
in monthly expenses, which included $500.00 for food, $200.00 for clothing, $400.00 for utilities,
$25.00 to banking institution, $200.00 for telephone service, and $300.00 for other expenses. She
indicated that she had $1,000.00 of value in funds and other personal property. Appellant
explained that her retirement benefit payments began on July 1, 2019.
Appellant’s April 1, May 1, and June 1, 2019 OPM retirement benefits annuity statements
printed on August 28, 2019 all indicated that she was not provided with any payments. Appellant’s
OPM July 1, 2019 retirement benefits annuity statement printed on August 28, 2019 indicated that
she was provided with a payment of $1,696.00.
By decision dated August 30, 2019, OWCP finalized the preliminary overpayment
determination, finding an overpayment of compensation in the amount of $2,879.29 for the period
April 28 through May 25, 2019. It explained that the overpayment occurred because appellant
received both FECA compensation and OPM retirement benefits between April 28 and
May 25, 2019. OWCP determined that she was at fault in the creation of the overpayment because
she accepted a payment that she knew or should have known to be incorrect. It explained that
appellant had selected April 28, 2019 as the effective date of her OPM benefits, and over 30 days
had elapsed since her last EFT (electronic funds transfer) deposit was made, allowing ample time
for her to have received and reviewed a statement from her financial institution showing details of
the payment. OWCP requested payment for the full amount of $2,879.29 within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 Section 8116 of FECA defines the limitations on the right to receive
compensation benefits.5 Section 8116(a) provides that, while an employee is receiving workers’
compensation benefits, he or she may not receive salary, pay, or remuneration of any type from
the United States, except in return for services actually performed or for certain payments related
to service in the Armed Forces, including benefits administered by the Department of Veterans
Affairs, unless such benefits are payable for the same injury or the same death being compensated
for under FECA.6 Section 10.421(a) of OWCP’s implementing regulations provide that a

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

Id. at § 8116(a).

4

beneficiary may not receive wage-loss compensation concurrently with a federal retirement or
survivor annuity.7 The beneficiary must elect the benefit that he or she wishes to receive.8
OWCP procedures also explain that the employee must make an election between FECA
benefits and OPM benefits. The employee has the right to elect the monetary benefit which is the
more advantageous.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $2,879.29 for the period April 28 through
May 25, 2019.
On May 16, 2019 OWCP received appellant’s election of benefits form (Form CA-1105)
dated May 17, 2019 electing to receive OPM benefits effective April 25, 2019. On May 17, 2019
it received another election of benefits form (Form CA-1105) from her dated May 18, 2019
electing to receive OPM benefits effective April 27, 2019. On May 21, 2019 OWCP received
another election of benefits form (Form CA-1105) from appellant dated May 21, 2019 electing to
receive OPM benefits effective April 28, 2019.
A May 22, 2019 OWCP compensation termination sheet indicated that appellant had been
overpaid in the amount of $2,879.29 for the period April 28 to May 25, 2019 due to her selection
of April 28, 2019 as the effective date for her OPM benefits.
On August 30, 2019 OWCP finalized its determination that appellant received an
overpayment of compensation in the amount of $2,879.29 for the period April 28 through
May 25, 2019. It explained that the overpayment occurred because she received both FECA
compensation benefits and OPM retirement benefits during this period. OWCP also determined
that appellant was at fault in the creation of the overpayment.
However, prior to the final overpayment decision, appellant also submitted two additional
election of benefit forms (Form CA-1105) -- one was received by OWCP on June 10, 2019 and
elected to receive OPM benefits effective “July 21, 2018,” and the other was received by OWCP
on August 28, 2019 and elected to receive OPM benefits effective May 25, 2019. The last election
form prior to OWCP’s August 30, 2019 decision therefore elected OPM benefits as of
May 25, 2019.
As well, the Board finds that the evidence of record is insufficient to establish that appellant
actually received OPM benefits for the period April 28 through May 25, 2019.10 Appellant
7

20 C.F.R. § 10.421(a).

8

Id.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4.a (January 1997); see also
R.S., Docket No. 11-0428 (issued September 27, 2011); Harold Weisman, Docket No. 93-1335 (issued
March 30, 1994).
10

See C.P., Docket No. 19-0732 (issued September 5, 2019).

5

provided her April 1, May 1, and June 1, 2019 OPM annuity statements printed on August 28,
2019 which all indicated that she had not received any payments.
A FECA beneficiary may not receive wage-loss compensation concurrently with a federal
retirement or survivor annuity.11 The clear language of section 8116(a) of FECA, section
10.421(a) of OWCP’s implementing regulations, and OWCP’s procedures prohibit the concurrent
receipt of FECA wage-loss benefits and a federal annuity.12
OWCP based its overpayment findings on its determination that appellant had received
prohibited dual OPM and FECA benefits for the period April 28 through May 25, 2019. While
the record reflects that she received FECA benefits for this period, which she has elected to receive,
the Board finds that OWCP has not established that she also received OPM benefits for that same
period.13
Therefore, the Board finds that OWCP has not met its burden of proof to establish that the
overpayment of FECA compensation occurred.14
CONCLUSION
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $2,879.29 for the period April 28 through
May 25, 2019.15

11

Supra note 6.

12

Id.; supra note 7; Federal (FECA) Procedure Manual, supra note 9.

13

See R.R., Docket No. 18-0032 (issued May 3, 2018). The election form signed by appellant on July 26, 2018 is
insufficient to show that she actually began receiving OPM benefits at any time. See also E.R., Docket No. 18-0084
(issued July 27, 2018).
14

See J.A., Docket No. 18-0259 (issued August 5, 2019).

15

In light of the Board’s finding on Issue 1, Issue 2 is moot.

6

ORDER
IT IS HEREBY ORDERED THAT the August 30, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 21, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

